Citation Nr: 0621886	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.   03-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral claw toes, hammer toes and calluses. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO granted service connection 
for bilateral claw toes, hammer toes and calluses and 
assigned a 20 percent disability rating effective August 15, 
1998.  The appellant, who had active service from May 1968 to 
September 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in July 
2004.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

The Board finds that the issue of service connection for 
tinea pedis with onychomycosis and hyperkeratotic regions as 
secondary to the veteran's service-connected bilateral foot 
disability has been raised by the record.  See March 2004 
medical report of Dr. P.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to March 2, 2004, the appellant's service-connected 
bilateral claw toes, hammer toes and calluses were manifested 
by clawing and hammering of some of the toes and painful 
calluses, without clinical evidence of marked contraction of 
plantar fascia with dropped forefoot or marked varus 
deformity. 

3.  From March 2, 2004, the appellant's service-connected 
bilateral claw toes, hammer toes and calluses are manifested 
by ten of ten hammertoes, very painful callosities and marked 
varus deformity, without clinical evidence of marked 
contraction of plantar fascia with dropped forefoot. 

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent prior to March 2, 2004 for bilateral claw toes, 
hammer toes and calluses have not been met. 38 U.S.C.A. §§ 
1155, 5103 - 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 
Diagnostic Code 5299-5278 (2005).

2.  The schedular criteria for a 40 percent disability rating 
from March 2, 2004 for bilateral claw toes, hammer toes and 
calluses have been met. 38 U.S.C.A. §§ 1155, 5103 - 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1 
- 4.14, 4.40 - 4.46, 4.71, 4.71a, Diagnostic Code 5299-5278 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his bilateral claw toes, hammer toes and 
calluses ("bilateral foot disability"), VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in October 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2004 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the October 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in June 2005. 

The appellant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
appellant underwent three VA examinations in November 2001, 
May 2003 and August 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by VA outpatient 
treatment records.  Therefore, they are adequate upon which 
to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the RO assigned the 20 percent disability rating at 
issue here for the appellant's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating prior to March 
2, 2004, there is no question as to an effective date to be 
assigned as to that period of time, and no further notice is 
needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the Board finds that the evidence supports an 
increased rating from March 2, 2004 for the appellant's 
service-connected disability, no prejudice can occur to the 
appellant.  Therefore, the Board proceeds to the merits of 
this appeal. 




B.  Law and Analysis 

The appellant has currently been assigned a 20 percent 
evaluation for his bilateral foot disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5278 
(2005).  The appellant contends that his foot disability is 
more disabling than currently evaluated because of hammering 
of all the toes, daily pain, and intense pain during flare-up 
periods. See February 2006 hearing transcript, pgs. 10, 18.  
He states that prolonged standing and walking irritate his 
feet; and that he can only be on his feet for approximately 
15 minutes at a time. See August 2004 examination report.  He 
also testified that orthotics are not useful; that he has 
developed arthritis of the feet; and that he takes 
prescription Motrin and over-the-counter Tylenol for his foot 
pain. February 2006 hearing transcript, pgs. 8, 12-14.  Based 
upon this symptomatology, the appellant argues entitlement to 
at least a 50 percent evaluation for his service-connected 
bilateral foot disability. Id., p. 18.  As will be discussed 
in more detail below, the Board finds the preponderance of 
the evidence is against the assignment of an increased rating 
prior to March 2, 2004.  However, the evidence of record 
dated from March 2, 2004 is in relative equipoise as to 
whether an increased rating is warranted; and reasonable 
doubt must be resolved in the appellant's favor.  As such, an 
increased rating of 40 percent will be granted from March 2, 
2004.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness. 38 C.F.R. §§ 4.4, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).



	1.  Entitlement to an increased evaluation prior to 
March 2, 2004 

In this case, service connection for the appellant's 
bilateral foot disability was established in a rating 
decision dated in April 2002 based upon the theory of 
aggravation of a preexisting condition. See April 2002 rating 
decision, p. 3; June 2001 Board decision.  At that time, the 
RO determined that the appellant's overall symptomatology 
more closely represented a 30 percent disability rating under 
Diagnostic Code 5299-5278, which specifically pertains to 
disabilities resulting from acquired claw foot. 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5278; April 2002 rating decision, p. 
4.  The appellant's foot disability has been evaluated by 
analogy under Diagnostic Code 5278 since the Code of Federal 
Regulations does not contain a specific diagnostic code 
related to claw toes. 38 U.S.C.A. § 4.27.  Rating by analogy 
is appropriate where an unlisted condition is encountered and 
a closely related condition that approximates the anatomical 
localization, symptomatology and functional impairment is 
available. 38 C.F.R. § 4.20.  

Diagnostic Code 5278 provides a 30 percent disability rating 
when the disability at issue is bilateral in nature with all 
toes tending to dorsiflexion; there is limitation of 
dorsiflexion at ankle to right angle; shortened plantar 
fascia exists; and there is marked tenderness under the 
metatarsal heads. 38 U.S.C.A. § 4.71a, Diagnostic Code 5278.  
If the above-referenced symptomatology is unilateral in 
nature (applicable to only one rather than both feet), a 20 
percent disability rating will be assigned. Id.  The 
diagnostic code further provides that acquired claw foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity that is bilateral in nature warrants a 50 
percent evaluation. Id.  If unilateral in nature, a 30 
percent disability rating is assigned. Id.  The Board 
observes that a 50 percent disability rating is the highest 
rating available for bilateral claw foot pursuant to 
Diagnostic Code 5278. Id.  
While the appellant was evaluated as having symptomatology 
equivalent to a 30 evaluation, 10 percent of the rating was 
deducted in light of the preexisting nature of the 
appellant's disability. See April 2002 rating decision, p. 4.  
As such, the appellant has been assigned a 20 percent 
evaluation for his bilateral foot disability. Id.  

In this case, the Board finds that the appellant is not 
entitled to a disability rating in excess of 20 percent prior 
to March 2, 2004.  The medical evidence of record dated from 
August 15, 1998 to March 2, 2004 reveals that the appellant 
did not experience most, if not all, of the rating criteria 
for a 50 percent disability rating, namely marked contraction 
of plantar fascia with dropped forefoot, having all toes 
hammer toes, experiencing very painful callosities, or having 
marked varus deformity.  Specifically, although the 
appellant's November 2001 VA examination report revealed that 
he had a little bit of tenderness over the plantar surfaces, 
the report did not indicate that he had contracture of the 
plantar fascia. See November 2001 examination report.  During 
his May 2003 VA examination, the examiner noted that while 
the appellant experienced some tenderness and soreness over 
the plantar surface of the foot, contracture of the plantar 
fascia was not found. May 2003 examination report, p. 1.  
Based upon these examination reports, the Board finds that 
the first criterion for a 50 percent disability evaluation 
was not present during this period of time.   

In regards to the second rating criterion for an increased 
evaluation (all toes being hammer toes), the Board observes 
that the November 2001 examination report found that the 
appellant had only some clawing of the toes to the right 
foot, and no severe clawing of the left foot. See November 
2001 examination report, p. 1.  The appellant's clawing 
apparently increased in severity by May 2003, at which time 
he was noted to have 8 of 10 toes that were claw and 
hammertoes. May 2003 examination report, p. 1.  However, as 
set forth above, the rating criteria provides that all of the 
appellant's toes consist of hammertoes for an increased 
rating of 50 percent to be warranted.  Thus, the second 
criterion for an increased rating was not meet prior to March 
2, 2004.  

As for the third criterion for an increased rating of 50 
percent (very painful callosities), the evidence indicates 
that the appellant was found to have calluses on the dorsal 
surface of the second and fifth toes of the right foot and 
the fifth toe of the left foot, as well as metatarsal 
calluses that caused some pain and tenderness over the 
metatarsals of both feet. November 2001 examination report, 
p. 1.  By May 2003, the appellant was noted to have calluses 
on the top of his toes, as well as on the plantar surface of 
the feet.  Soreness, tenderness and pain over the toes were 
also noted. May 2003 examination report.  However, the Board 
observes that while the VA examiners noted in their reports 
that the appellant experienced painful calluses, they did not 
indicate that the appellant's calluses were very painful in 
severity, as required by the rating criteria.  In addition, 
while the appellant reported to the May 2003 examiner that 
heavy, repetitive use and weather changes aggravated his 
feet, the examiner did not provide an opinion as to whether 
such repetitive use objectively resulted in such aggravation. 
Id.  Regardless, even if the Board found that the pain and 
tenderness referenced in the November 2001 and May 2003 
examination reports were sufficient to fulfill the third 
rating criterion for a 50 percent disability evaluation, the 
evidence does not indicate that the appellant meets the 
fourth, and final, criterion set forth in the code.  As such, 
an increased rating in excess of 20 percent from the period 
from August 15, 1998 to March 2, 2004 is not warranted.   

Specifically, the Board observes that the medical evidence 
prior to March 2004 does not reflect that the appellant had 
varus deformity of the feet. See May 2003 examination report 
("No varus deformity"); March 2004 report from S.P., 
D.P.M., F.AC.F.A.S. ("The forefoot shows clinical evidence 
of metatarsus aductus").  In addition, x-rays taken at the 
time of the May 2003 examination showed that the appellant 
only had a suggestion of early minimal degenerative arthritic 
changes of the first metatarsophalangeal joints of the feet 
and, to a minimal degree, some of the interphalangeal joints. 
See May 2003 VA radiology report.  The examiner located no 
fracture or dislocations of the feet; nor was there any 
evidence of destructive bone change. Id.  Notably, metatarsus 
adductus was not reported. See March 2004 report from Dr. P. 
("X-rays: Taken weightbearing in two views demonstrate the 
contracted digits position as well as metatarsus adductus").  
Thus, the fourth criterion for an increased rating was not 
fulfilled prior to March 2004.   

In making this decision, the Board has taken into 
consideration the appellant's complaints of pain.  In doing 
so, the Board observes that Diagnostic Code 5278 is not based 
on limitation of motion, and thus is not specifically 
applicable to a DeLuca v. Brown analysis.  However, 
Diagnostic Code 5278 specifically incorporates all of the 
functional limitation resulting from the bilateral foot 
disability. See Johnson v. Brown, 9 Vet. App. 7 (1996).  As 
such, pain must be a factor taken into consideration in 
determining the applicable disability rating at issue.  In 
this case, however, pain is an insufficient basis upon which 
to increase the appellant's 20 percent disability rating 
prior to March 2, 2004 since it appears this factor was one 
of the primary factors upon which the initial 20 percent 
rating was assigned. See April 2002 rating decision, p. 4 
("The evidence [from the November 2001 examination] shows 
that the veterans present condition does not show all toes 
tending toward dorsiflexion, limitation of motion of the 
ankle, or shortened plantar fascia.  However, when the entire 
evidence record is considered[,] it is determined that the 
veteran has several different problems associated with his 
feet").  Nor is there objective medical evidence of record 
indicating that the appellant experienced additional 
functional impairment as a result of either pain or 
repetitive use.  

Therefore, based upon the evidence of record, the Board finds 
that the appellant's symptomatology prior to March 2, 2004 
did not more nearly approximate the symptomatology necessary 
for a 50 percent evaluation under Diagnostic Code 5278.  As 
such, this portion of the appeal is denied.  

	2.  Entitlement to an increased evaluation from March 2, 
2004 

In regards to the period from March 2, 2004 to the present, 
the Board finds that the evidence of record shows 
symptomatology that more nearly approximates that of a 50 
percent disability rating.  Even though the appellant does 
not have marked contraction of plantar fascia with dropped 
forefoot, the first criterion listed within Diagnostic Code 
5278, the evidence reveals that he has bilateral hammering 
and clawing of all toes. March 2004 from Dr. P.; August 2004 
examination report ("No other foot deformity noted or 
identified").  The appellant's most recent VA examination of 
the right foot revealed calluses over the PIP joints, as well 
as a callus over the IP joint of his right big toe. August 
2004 examination report.  Examination of the left foot 
revealed clawing and hammering of the toes with metatarsal 
calluses and a callus over the great toe. Id.  The 
appellant's toes were all passively correctable, except for 
the right second toe. Id.  Based upon this evidence, the 
Board finds that the second criterion of Diagnostic Code 5278 
has been met.  

The August 2004 examiner also diagnosed the appellant with 
callosities. August 2004 examination report.  Even though the 
examiner did not define the appellant's callosities as being 
"very painful," he indicated that the appellant has pain, 
soreness and tenderness to palpation over all of the toes, 
over the metatarsals where he had calluses, and over the PIP 
joints. August 2004 examination report.  In addition, he 
reported that repetitive use caused the appellant to 
experience an increase in the ache, pain, soreness and 
tenderness. October 2004 addendum report.  The Board views 
the examiner's statement as to increased pain to be the 
equivalent of a diagnosis of "very painful callosities"; 
and therefore finds that the third rating criterion listed in 
Diagnostic Code 5278 has been fulfilled.    

In regards to the last of the symptomatology listed in the 
rating criteria for a 50 percent evaluation (marked varus 
deformity), the Board observes that a private medical 
provider opined that the appellant's forefoot showed clinical 
evidence of metatarsus adductus; and that this finding was 
corroborated by x-ray evidence. March 2004 report Dr. P.  
While the appellant's most recent VA medical examination did 
not reveal such a deformity (August 2004 examination report), 
the Board resolves doubt in the appellant's favor in regards 
to this issue.  In addition, even though Dr. P. did not 
specifically comment on the severity of the appellant's 
metatarsus adductus, the Board finds that additional language 
contained in Dr. P.'s report indicates that the appellant's 
forefoot problems were accentuated (or otherwise "marked" 
in terms of severity) by other factors, including ankle 
equinis. March 2004 report from Dr. P.  As such, the Board 
finds that the appellant meets the fourth criterion set forth 
in Diagnostic Code 5278.  

In light of the fact that the appellant meets three of the 
four rating criteria listed in Diagnostic Code 5278, and also 
experiences consistent pain, soreness and tenderness to 
palpation over all of the toes, over the metatarsals where he 
had calluses, and over the PIP joints that increases with 
repetitive use, the Board resolves doubt in the appellant's 
favor and finds that the symptomatology associated with the 
appellant's bilateral foot disability more nearly 
approximates that of a 50 percent disability rating. DeLuca 
v. Brown, supra.  Since 10 percent of the appellant's 
disability has been determined to pre-exist service, he is 
thus entitled to a disability rating of 40 percent from March 
2, 2004.  This is the highest disability rating the appellant 
can receive under Diagnostic Code 5278.  

In making this decision, the Board observes for the record 
that is has considered whether the appellant would be 
entitled to a combined rating in excess of 40 percent were 
his left and right foot disorders separately rated or 
evaluated under the rating criteria of other diagnostic codes 
pertaining to the feet.  However, since Diagnostic Code 5278 
specifically provides for unilateral and bilateral ratings, 
the appellant's left and right foot disorders cannot be 
separately rated under that code.  The Board also observes 
that under Diagnostic Code 5282, when all toes are hammertoes 
on one foot, a 10 percent disability rating is warranted.  
Thus, for two feet with toes all hammertoes, only a 20 
percent rating would be applicable to this case. See 38 
C.F.R. § 4.71a, DC 5282; see also 38 C.F.R. § 4.14 (The 
evaluation of the same disability under various diagnoses is 
to be avoided).  As for the remaining diagnostic codes 
related to disabilities of the feet, the Board observes that 
the  criteria listed within these codes are not particularly 
analogous to the appellant's symptomatology.  As such, the 
Board finds that they are inapplicable to the facts of this 
case. 

	3.  Consideration of an Extraschedular Evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his bilateral foot 
disability has necessitated frequent periods of 
hospitalization.  While it has been argued that the 
appellant's disability has resulted in some interference with 
his employability, the Board observes that the appellant is 
presently employed in a position as a counselor, which allows 
him to remain off his feet while performing most of his 
duties. See February 2006 transcript, pgs. 7, 11-12.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 20 percent for 
bilateral claw toes, hammer toes and calluses prior to March 
2, 2004 is denied. 

An initial evaluation of 40 percent for bilateral claw toes, 
hammer toes and calluses from March 2, 2004 is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


